Order filed, April 23, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00202-CV
                                 ____________

  GEORGE FLEMING AND FLEMING & ASSOCIATES, LLP, Appellant

                                         V.

 THE KIRKLIN LAW FIRM, P.C., CHARLES KIRKLIN AND STEPHEN
                    KIRKLIN, Appellee


                    On Appeal from the 164th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2008-02102


                                      ORDER

      The reporter’s record in this case was due April 08, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Cynthia Berry and Jennifer Philips, the court reporters, to file
the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM